Citation Nr: 1747235	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for a bilateral foot disorder.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a prostate disorder.

6. Entitlement to service connection for left shoulder degenerative joint disease.

7. Entitlement to service connection for a right shoulder disorder.

8. Entitlement to service connection for right knee osteoarthritis.

9. Entitlement to service connection for left knee osteoarthritis.
REPRESENTATION

Veteran represented by:	Osborne E. Powell Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970, with additional service in the Army National Guard (National Guard) from 1977 through 2009.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD, depression, and anxiety diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

In February 2017, the Veteran testified at a video conference Board hearing before the undersigned at the Columbia RO.  A transcript of that hearing is of record.

The issues of PTSD and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 6, 2017, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran wished to withdraw the appeal as to the claims for service connection for a bilateral foot disorder, hypertension, a prostate disorder, left shoulder degenerative joint disease,  a right shoulder disorder, right knee osteoarthritis, and left knee osteoarthritis.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for service connection for a bilateral foot disorder, hypertension, a prostate disorder, left shoulder degenerative joint disease, a right shoulder disorder, right knee osteoarthritis, and left knee osteoarthritis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In an April 6, 2017 written statement by the Veteran's attorney, prior to the promulgation of a decision by the Board, the Veteran expressed his intent to withdraw his appeal as to the claims for service connection for a bilateral foot disorder, hypertension, a prostate disorder, left shoulder degenerative joint disease, a right shoulder disorder, right knee osteoarthritis, and left knee osteoarthritis.  As there are no allegations of error of fact or law remaining for appellate consideration at this time, the appeals are dismissed.


ORDER

Entitlement to service connection for a bilateral foot disorder is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a prostate disorder is dismissed.

Entitlement to service connection for left shoulder degenerative joint disease is dismissed.

Entitlement to service connection for a right shoulder disorder is dismissed.

Entitlement to service connection for right knee osteoarthritis is dismissed.

Entitlement to service connection for left knee osteoarthritis is dismissed.





REMAND

Acquired Psychiatric Disorder, to Include PTSD, Depression, and Anxiety

In November 2002, the Veteran completed a PTSD questionnaire asserting that while serving in Vietnam at Long Binh and Cam Ranh Bay with the 67th Engineering detachment, 3rd Army Division, from January to November 1970, he experienced incoming mortar attack and was fired upon by the enemy at night while performing guard and perimeter duty along the water.  Further, the Veteran stated that he witnessed civilian casualties, specifically, a child on a bicycle being run over.  During the Veteran's February 2017 video conference Board hearing, he testified that he experienced multiple mortar attacks and was fired upon by enemy snipers while serving in Vietnam at Long Binh and Cam Ranh Bay.

During his February 2012 VA examination, the Veteran reported that he ran for cover when he was under mortar attack in Cam Ranh Bay.  Under DSM-IV criteria, the Veteran was assigned a GAF score of 55.  The VA examiner found that the Veteran's reported in-service stressor events did not meet Criterion A to support a diagnosis of PTSD because the Veteran did not provide details relating to his fear of hostile military activity while in Vietnam.

The Veteran's VA and private medical records dated February 2017, January 2013, December 2012, January 2012, June 2007,  May 2002, and May 2001 show the Veteran was diagnosed with PTSD under DSM-IV and DSM-V criteria and assigned GAF scores ranging from 43 to 60.  The Veteran has received treatment from Dr. L. J., a former Lead Psychologist assigned to the PTSD Team at the Columbia, South Carolina VA Medical Center, who is now in private practice, from 2001 through the present day.  In a February 2017 Disability Benefits Questionnaire (DBQ), Dr. L. J. diagnosed the Veteran with PTSD and depression and provided a positive nexus opinion linking the Veteran's current symptoms to his asserted in-service stressor events that occurred while he was stationed in Vietnam.  Additionally, VA treatment records dated February 2017, July 2016, May 2016, January 2013, April 2012, and May 2002 show the Veteran was diagnosed with depression and anxiety and that he was prescribed Mirtazapine for treatment purposes.  As previously discussed, the Board has recharacterized the claim as an acquired psychiatric disorder to include PTSD, depression, and anxiety.  Accordingly, as the Veteran currently has diagnoses of PTSD, depression, and anxiety and asserts a nexus between his current diagnoses and several in-service incidents, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that a remand is necessary to conduct further development of the Veteran's claimed stressor events.  The examination report from the Veteran's February 2012 examination indicated the Veteran did not provide enough details pertaining to his claimed in-service stressor events.  In April 2017, the Veteran's attorney submitted additional evidence to corroborate the Veteran's claimed in-service stressor events, specifically, information produced by the Office of Air Force History documenting the chronology of attacks on the ten primary United States Air Force operating bases in the Republic of Vietnam from 1961 to 1973, with Cam Ranh Bay among those locations listed.  Accordingly, the Board finds that the RO should contact the U.S. Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed stressor events.
 
Left Ear Hearing Loss

The Veteran asserts that his hearing loss resulted from exposure to artillery fire while serving as a frontline medic in the National Guard from 1977 to 2000.  The Veteran described the artillery as 155mm howitzers and that while he wore earplugs, ear muffs were not provided to him.

Initially, the Board observes that the Veteran's service treatment records from his National Guard service may be pertinent to the case.  While the claims file contains some service treatment records from the Veteran's National Guard service, specifically August 1989, December 1990, and September 1993 VA examinations, the Veteran's service treatment records do not appear to be complete, as the Veteran served in the National Guard from 1977 to 2009, and the record is unclear as to whether a request specific to the Veteran's National Guard records has been made.  Thus, the AOJ should attempt to obtain all outstanding service treatment records from the Veteran's National Guard service. 

If any additional service treatment records are obtained, another VA examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records from the Veteran's National Guard service.

All efforts to obtain these records should be documented, and if the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Obtain verification from the service department of the Veteran's dates of active duty for training and inactive duty training in the Army National Guard.

3.  With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

4.  Contact the Veteran and request any additional details which may serve to allow VA to verify the Veteran's claimed in-service PTSD stressors.  The Veteran should be asked to provide specific details, such as the dates, locations, detailed descriptions of events, and identifying information concerning all stressors, as well as any other witnesses, including their names, ranks, units of assignments, or any other identifying details.

5.  Thereafter, undertake any necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressors.  Forward to the JSRRC all supporting evidence (to include any supporting evidence submitted by the Veteran, as well evidence submitted by the Veteran's representative in April 2017).  The JSRRC should be requested to indicate whether any of the claimed stressor events are corroborated by the research.  If multiple requests are required to obtain all the information sought, they should be made.  If JSRRC's research of available records for corroborating evidence leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond.  

6.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD depression, and anxiety.  A complete history from the Veteran should be obtained and recorded.  The examiner must consider each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Provide a full multiaxial diagnosis.    Specifically state whether each criterion under DSM-IV or DSM-V for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any other psychiatric disorder.  The examiner should consider the positive screenings for depression and anxiety from the Veteran's VA and private treatment records previously discussed when providing a diagnosis.

b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

c) With respect to each diagnosis other than PTSD identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  If and only if additional service treatment records are obtained, schedule the Veteran for a VA audiological examination by an appropriate examiner to determine the nature and etiology of any hearing loss disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner, including audiometric testing and speech discrimination testing, should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a. Consider whether the evidence shows the presence of hearing loss, whether single ear or bilateral, at any time since the Veteran filed his claim in January 2011.

b. To the extent that the Veteran has shown hearing loss at any time since January 2011, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to the Veteran's active service, and/or to any verified period of active duty for training or inactive duty training.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

8.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


